[Cite as McGuire v. McGuire, 2012-Ohio-5346.]


                                      COURT OF APPEALS
                                   ASHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                        JUDGES:
JAMES MCGUIRE                                   :       Hon. W. Scott Gwin, P.J.
                                                :       Hon. William B. Hoffman, J.
                        Plaintiff-Appellee      :       Hon. Julie A. Edwards, J.
                                                :
-vs-                                            :
                                                :       Case No. 2012-COA-5
LEON MCGUIRE AND JOYCE                          :
MCGUIRE                                         :
                                                :       OPINION
                 Defendants-Appellants




CHARACTER OF PROCEEDING:                            Civil appeal from the Ashland Municipal
                                                    Court, Case No. 11-CVG-937


JUDGMENT:                                           Affirmed




DATE OF JUDGMENT ENTRY:                             November 15, 2012



APPEARANCES:

For Plaintiff-Appellee                              For Defendants-Appellants

O. JOSEPH MURRAY                                    JOSEPH F. SALZGEBER
10 East Main Street                                 P.O. BOX 799
Ashland, OH 44805                                   Brunswick, OH 44212
[Cite as McGuire v. McGuire, 2012-Ohio-5346.]


Gwin, P.J.

        {¶1}    Defendants-appellants Leon and Joyce McGuire appeal a judgment of the

Municipal Court of Ashland, Ohio, entered in favor of plaintiff-appellee James McGuire

on his action for eviction. Appellants assign two errors to the trial court:

        {¶2}    “I. THE TRIAL COURT ERRED BY FAILING TO GRANT DEFENDANT-

APPELLANTS’           MOTION         FOR        DEFAULT     JUDGMENT      ON   ITS    (sic)

COUNTERCLAIMS, MADE                  IN WRITING IN ‘DEFENDANTS’ POST-HEARING

MEMORANDUM’ FILED ON OCTOBER 21, 2011 WHERE PLAINTIFF-APPELLEE DID

NOT FILE AN ANSWER OR TIMELY ANSWER TO THOSE COUNTERCLAIMS.

        {¶3}    “II. COMPETENT CREDIBLE EVIDENCE DID NOT SUPPORT THE

TRIAL COURT'S JUDGMENT AND FINDINGS IN FAVOR OF PLAINTIFF-APPELLEE

AND AGAINST DEFENDANT-APPELLANTS AS TO THE COMPLAINT FOR

EVICTION, COUNT ONE OF THE COUNTERCLAIM FOR PLAINTIFF-APPELLEE'S

BREACH OF AGREEMENT BETWEEN PARTIES AND COUNT THREE OF THE

COUNTERCLAIM            FOR      MONEY          OWED   TO   DEFENDANT-APPELLANT        BY

PLAINTIFF-APPELLEE, AND THE TRIAL COURT'S JUDGMENT AND FINDINGS

WERE NOT SUPPORTED BY SUFFICIENT EVIDENCE AND WERE AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE IN THIS CASE.”

        {¶4}    The record indicates appellants transferred ownership of some 12.25

acres of property near Jeromesville, Ohio to appellee in 2005. Appellee is appellant

Leon McGuire’s son and appellant Joyce McGuire’s step-son.                 Appellants were

experiencing financial difficulties and appellee purchased the property so appellants

could pay some bills. The Jeromesville property has a single-family residence, a pole
Ashland County, Case No. 2012-COA-5                                                        3


barn used as a garage, another older barn and a salvage yard.                The purchase

agreement between the parties transferred the real estate and all personal property

located thereon except for appellants’ personal motor vehicles, clothing, and household

goods. The agreement also provided appellants were to retain a life estate interest in

the Jeromesville property for their joint lives. This would allow them to continue to live in

the residence. The agreement did not contain any language pertaining to rent

payments.

       {¶5}   Appellee originally borrowed the $80,000 purchase price from a long-time

family friend, in exchange for which appellee agreed to obtain a mortgage loan on the

property. It took appellee and his wife eight to ten months to obtain a loan from a

mortgage company because the property was considered a farm. However, the lender

required appellants’ life estate to be extinguished as a condition of making the loan to

appellee. Appellee approached appellants in 2006 and they agreed to relinquish their

life estate. The parties filed a quit-claim deed which extinguished the life estate and the

loan was approved. Appellant Leon McGuire and appellee subsequently opened a joint

checking account where appellant’s disability checks were deposited.              Testimony

indicated appellant Leon McGuire kept the checkbook while appellee and his wife held

the debit card on the joint account.

       {¶6}   In May 2007, appellant Leon McGuire loaned $7,000.00 to his friend Jim

Bebout, agreeing the friend would repay him $7,300.00. Testimony indicated because

Bebout was slow to re-pay money owed to appellant Leon McGuire, he was led to

believe that appellee had made the loan.
Ashland County, Case No. 2012-COA-5                                                     4


      {¶7}   Several weeks later, Bebout wanted to sell a “dozer” for $25,000.00.

Appellee purchased the dozer for $18,000 and a set off of the $7,000.00 Bebout owed

appellee. Appellee testified he deposited $3,000.00 in the appellant’s joint account as a

part repayment of the $7,000.00.

      {¶8}   In December of 2009, appellee and appellants discussed payment of rent.

Appellee maintained appellants were supposed to be paying rent to appellee from the

time they first sold the property to him. Appellants maintained they had never agreed to

pay rent.

      {¶9}   Appellee filed his complaint to evict appellants from the residence, alleging

they were in default of a monthly rate of $500.00 from November 2007 through July

2011, for a total amount of $22,500.00. Appellee’s complaint did not seek a monetary

award for past due rent.      Appellants filed an answer and counter-claim, alleging

appellee had induced them to relinquish their life estate in the property by promising to

execute another document reinstating the life estate. Appellants also alleged appellee

had converted certain of their motor vehicles that were on the property, and appellee

had never repaid the $7,300.00 from appellants’ loan to Bebout.

      {¶10} The trial court’s judgment of December 28, 2011 granted restitution of the

property to appellee. The court granted appellants possession of any vehicles titled in

their names, but declined to order appellee to repay appellants for the alleged loan.

                                               I.

      {¶11} In their first assignment of error, appellants argue the trial court should

have entered default judgment on their counterclaim because appellee did not file an

answer.
Ashland County, Case No. 2012-COA-5                                                       5


       {¶12} The trial court conducted a trial on the merit on September 23, 2011. At

trial the issues before the court included all those raised in the counterclaim.        On

October 21, 2011, appellants filed a post-hearing memorandum, in which they first

raised the question of a default judgment. Appellants never filed an actual motion for

default.

       {¶13} We find the failure of appellants to move for default judgment prior to trial

waived their right to default judgment because they submitted the claims on the merits.

       {¶14} The first assignment of error is overruled.

                                                II.

       {¶15} In their second assignment of error, appellants argue the trial court’s

judgment is not supported by competent and credible evidence as to the eviction and

breach of contract, and the court’s judgment and finding on the counterclaim for money

owed pursuant to the loan was not supported by sufficient evidence and was against the

manifest weight of the evidence.

       {¶16} In the recent case of Eastley v. Volkman, 132 Ohio St.3d 328, 972 N.E.2d

517 (2112), the Ohio Supreme Court explained the differences in the concepts of

manifest weight and sufficiency of the evidence, and our role in reviewing such claims.

The court noted the concepts are quantitatively and qualitatively different, Eastly, ¶10,

citing State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997), paragraph two of

the syllabus. Our task on review is to determine whether the evidence is legally

sufficient as a matter of law. By contrast, the term “manifest weight of the evidence”

refers to the inclination of the greater amount of credible evidence, offered in a trial, to

support one side of the issue rather than the other. Eastley ¶ 12, citation deleted. In
Ashland County, Case No. 2012-COA-5                                                        6


considering a claim the verdict is against the manifest weight of the evidence, we must

weigh the evidence and all reasonable inferences to be drawn, and to consider the

credibility of witnesses to determine whether, in resolving conflicts in the evidence, the

finder of fact clearly lost its way and created such a manifest miscarriage of justice that

the judgment must be reversed and a new trial ordered. Id. at ¶20, citations deleted.

      {¶17} Nevertheless, in reviewing the facts, we defer to the fact finder, because

the trial judge is best able to view the witnesses and observe their demeanor, gestures

and voice inflections, and use these observations in weighing the credibility of the

proffered testimony. Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d

1273 (1984).

      {¶18} At trial, three witnesses testified there was an agreement for payment of

$500.00 per month for rent. Appellants both testified there was no agreement. The

parties all agreed there was never a lease or other written document pertaining to rent.

      {¶19} The trial court found appellee’s evidence more persuasive, and we do not

find a manifest injustice therein. The trial court found no breach of an agreement to

reinstate appellants’ life estate in the property.    Again, the matter hinges on the

credibility of the witnesses, and we find the court was entitled to draw these

conclusions.

      {¶20} Regarding the debt, appellee acknowledged he was responsible for the

obligation, but testified he had made a $3,000.00 payment into the parties’ joint

account. Appellee testified he credited appellants’ rent for the balance. The trial court

had before it evidence from which it could find in appellee’s favor on the question of the

$7,000.00 debt.
Ashland County, Case No. 2012-COA-5                                                  7


      {¶21} We find the court’s decision is supported by sufficient evidence and is not

against the manifest weight of the evidence. The second assignment of error is

overruled.

      {¶22} For the foregoing reasons, the judgment of the Ashland Municipal Court is

affirmed.

By Gwin, P.J.,

Hoffman, J., and

Edwards, J., concur


                                           _________________________________
                                           HON. W. SCOTT GWIN


                                           _________________________________
                                           HON. WILLIAM B. HOFFMAN


                                           _________________________________
WSG:clw 1025                               HON. JULIE A. EDWARDS
[Cite as McGuire v. McGuire, 2012-Ohio-5346.]


              IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT


JAMES MCGUIRE                                   :
                                                :
                           Plaintiff-Appellee   :
                                                :
                                                :
-vs-                                            :       JUDGMENT ENTRY
                                                :
LEON MCGUIRE AND JOYCE
MCGUIRE                                         :
                                                :
                                                :
                      Defendant-Appellant       :       CASE NO. 2012-COA-5




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Ashland Municipal Court is affirmed. Costs to appellants.




                                                    _________________________________
                                                    HON. W. SCOTT GWIN


                                                    _________________________________
                                                    HON. WILLIAM B. HOFFMAN


                                                    _________________________________
                                                    HON. JULIE A. EDWARDS